Exhibit 10.5

SERVICING AGREEMENT

among

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Servicer and as Custodian

BANK OF AMERICA AUTO TRUST 2012-1,

as Issuer

and

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

Dated as of April 18, 2012



--------------------------------------------------------------------------------

ARTICLE I         DEFINITIONS AND USAGE

     1   

Section 1.1.

   Definitions      1   

ARTICLE II         SERVICER AS CUSTODIAN

     1   

Section 2.1.

   Custody of Receivable Files      1   

Section 2.2.

   Effective Period, Termination, and Amendment; Interpretive and Additional
Provisions      2   

ARTICLE III         ADMINISTRATION AND SERVICING OF RECEIVABLES AND PURCHASED
PROPERTY

     3   

Section 3.1.

   Duties of Servicer      3   

Section 3.2.

   Collection of Receivable Payments      4   

Section 3.3.

   Realization Upon Receivables      6   

Section 3.4.

   Allocations of Collections      7   

Section 3.5.

   Maintenance of Security Interests in Financed Vehicles      7   

Section 3.6.

   Covenants of Servicer      7   

Section 3.7.

   Purchase of Receivables Upon Breach by the Servicer      7   

Section 3.8.

   Servicing Fee and Supplemental Servicing Fee Payable to the Servicer      8
  

Section 3.9.

   Annual Statement as to Compliance; Notice of Servicer Termination Event     
8   

Section 3.10.

   Servicer Expenses      9   

Section 3.11.

   Annual Registered Public Accounting Firm Attestation Report      9   

Section 3.12.

   Exchange Act Filings      9   

Section 3.13.

   Form 15      9   

Section 3.14.

   Compliance with the FDIC Rule      9   

ARTICLE IV         DISTRIBUTIONS; STATEMENTS

     10   

Section 4.1.

   Establishment of Accounts; Deposits into Collection Account      10   

Section 4.2.

   Retention of Servicing Fees      10   

Section 4.3.

   Statements to Issuer      10   

ARTICLE V         THE SERVICER

     10   

Section 5.1.

   Representations of Servicer      10   

Section 5.2.

   Indemnities of Servicer      11   

Section 5.3.

   Merger or Consolidation of, or Assumption of the Obligations of, Servicer   
  12   

Section 5.4.

   Limitation on Liability of Servicer and Others      12   

Section 5.5.

   Subservicer and Delegation of Duties      13   

Section 5.6.

   Servicer Not to Resign as Servicer      13   

Section 5.7.

   Servicer May Own Notes or Certificates      13   

Section 5.8.

   Sarbanes-Oxley Act Requirements      13   

ARTICLE VI         SERVICING TERMINATION

     14   

Section 6.1.

   Servicer Termination Events      14   

 

    i       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

Section 6.2.

   Appointment of Successor Servicer      15   

Section 6.3.

   Notification to Noteholders and Certificateholders      16   

Section 6.4.

   Waiver of Past Servicer Termination Events      16   

Section 6.5.

   Termination      17   

Section 6.6.

   Optional Purchase of All Receivables      17   

ARTICLE VII         MISCELLANEOUS PROVISIONS

     17   

Section 7.1.

   Amendment      17   

Section 7.2.

   Counterparts      19   

Section 7.3.

   GOVERNING LAW      19   

Section 7.4.

   Submission to Jurisdiction; Waiver of Jury Trial      19   

Section 7.5.

   Headings and Cross-References      20   

Section 7.6.

   Notices      20   

Section 7.7.

   Severability of Provisions      20   

Section 7.8.

   Further Assurances      20   

Section 7.9.

   Waivers      20   

Section 7.10.

   Cumulative Remedies      20   

Section 7.11.

   Third-Party Beneficiaries      20   

Section 7.12.

   Nonpetition Covenant      21   

Section 7.13.

   Limitation of Liability      21   

Section 7.14.

   Regulation AB      21   

Section 7.15.

   Information to Be Provided by the Indenture Trustee      21   

Section 7.16.

   Form 8-K Filings      22   

Section 7.17.

   Indemnification      23   

Section 7.18.

   Not applicable to BANA in other Capacities      23   

 

    ii       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

EXHIBIT A

   FORM OF MONTHLY SERVICER REPORT    A-1

EXHIBIT B

   SERVICING CRITERIA TO BE ADDRESSED IN INDENTURE TRUSTEE’S ASSESSMENT OF
COMPLIANCE    B-1

EXHIBIT C

   FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION    C-1

 

    iii       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

This SERVICING AGREEMENT, (as amended, modified or supplemented from time to
time, this “Agreement”), is made as of April 18, 2012 among Bank of America,
National Association, a national banking association (“BANA”), as servicer (in
such capacity, the “Servicer”) and as custodian (in such capacity, the
“Custodian”), Bank of America Auto Trust 2012-1, a Delaware statutory trust, as
issuer (the “Issuer”), and U.S. Bank National Association, a national banking
association, as indenture trustee (the “Indenture Trustee” and together with the
Servicer, the Custodian, the Indenture Trustee and the Issuer, the “Parties” and
each a “Party”).

1. The Issuer purchased a specified portfolio of receivables consisting of motor
vehicle installment loans and retail installment sales contracts and related
property from Bank of America Auto Receivables Securitization, LLC, a Delaware
limited liability company (the “Depositor”).

2. The Servicer is willing to service, on behalf of the Issuer, the Receivables.

3. The Servicer is willing to act as the custodian, on behalf of the Issuer, of
the Receivables and related property.

In consideration of the foregoing, other good and valuable consideration, and
the mutual terms and covenants contained herein, the Parties hereto agree as
follows:

ARTICLE I

DEFINITIONS AND USAGE

Section 1.1. Definitions. Certain capitalized terms used in the above recitals
and in this Agreement are defined in and shall have the respective meanings
assigned to them in Appendix A to the Sale Agreement, dated as of the Closing
Date, as amended, modified or supplemented from time to time, between the
Depositor and the Issuer. All references herein to “the Agreement” or “this
Agreement” are to this Servicing Agreement as it may be amended, supplemented or
modified from time to time, the exhibits and attachments hereto and the
capitalized terms used herein which are defined in such Appendix A, and all
references herein to Articles, Sections and subsections are to Articles,
Sections or subsections of this Agreement unless otherwise specified. The rules
of construction and usage set forth in such Appendix A shall be applicable to
this Agreement.

ARTICLE II

SERVICER AS CUSTODIAN

Section 2.1. Custody of Receivable Files. To assure uniform quality in servicing
the Receivables and to reduce administrative costs, the Indenture Trustee, upon
the execution and delivery of this Agreement, hereby revocably appoints BANA to
act as Custodian, and BANA hereby accepts such appointment, to act solely as the
agent for the Indenture Trustee, as pledgee of the Issuer and as custodian of
the following documents or instruments, which are hereby constructively
delivered to the Indenture Trustee, as pledgee of the Issuer pursuant to the
Indenture (collectively, the “Receivable Files”) with respect to each Receivable
(but only to the extent applicable to such Receivable and only to the extent
held in tangible paper form):

 

     Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

(a) the fully executed original of the installment sale contract or the
promissory note and security agreement, as applicable, for such Receivable (with
respect to tangible chattel paper) or an “authoritative copy” (as such term is
used in Section 9-105 of the UCC) of the Receivable (with respect to electronic
chattel paper) or, if no such original executed Receivable or authoritative copy
exists, a copy thereof, including any written amendment or extensions thereto;
provided, however, that an authoritative copy may be held by a third party
service provider;

(b) the original credit application, an electronic image thereof or a photocopy
thereof to the extent held in paper form;

(c) the original Certificate of Title for the related Financed Vehicle (or
evidence that such certificate of title has been applied for) or such other
documents (electronic or otherwise, as used in the applicable jurisdiction) that
the Servicer will keep on file, in accordance with its normal policies and
procedures, evidencing the security interest of BANA, as first lienholder or
secured party, in such Financed Vehicle; provided, however, that in lieu of
being held in the Receivable File, the Certificate of Title may be held by a
third party service provider engaged by the servicer to obtain or to hold the
Certificate of Title; and

(d) any and all other documents that the Servicer keeps on file in accordance
with its Customary Servicing Practices relating to the individual Receivable,
Obligor or Financed Vehicle.

The Issuer and the Indenture Trustee shall have no responsibility to monitor the
Servicer’s performance as custodian and shall have no liability in connection
with the Servicer’s performance of such duties hereunder.

The Custodian hereby acknowledges receipt of the Receivable Files for each
Receivable listed on the Schedule of Receivables.

Section 2.2. Effective Period, Termination, and Amendment; Interpretive and
Additional Provisions. The Servicer’s appointment as Custodian has become
effective as of the Cut-Off Date and will continue in full force and effect
until terminated as herein provided. The Servicer shall not resign from the
obligations and duties imposed on it by this Agreement as Custodian except upon
the reasonable determination by the Servicer that the performance of its duties
herein is no longer permissible under applicable law. No such resignation shall
become effective until a successor Custodian shall have assumed the
responsibilities and obligations of the Custodian in accordance with
Section 6.2. If BANA resigns as Servicer in accordance with the provisions of
this Agreement or if all of the rights and obligations of the Servicer are
terminated under Section 6.1, the appointment of the Servicer as Custodian
hereunder will be terminated. As soon as practicable after any termination under
this Section 2.2 the Custodian at its expense will deliver to the Indenture
Trustee or the Indenture Trustee’s designee, the Receivable Files and the
related accounts and Records maintained by the Custodian at such place or places
as the Indenture Trustee may reasonably designate provided, however, that with
respect

 

    2       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

to authoritative copies of the Receivables constituting electronic chattel
paper, the Servicer, as Custodian, in its sole discretion, shall either
(i) continue to hold any such authoritative copies on behalf of the Issuer and
the Indenture Trustee or the Indenture Trustee’s agent or (ii) deliver copies of
such authoritative copies and destroy the authoritative copies maintained by the
Servicer prior to its termination such that such copy delivered to the Indenture
Trustee or the Indenture Trustee’s agent becomes the authoritative copy of the
Receivable constituting electronic chattel paper.

ARTICLE III

ADMINISTRATION AND SERVICING OF

RECEIVABLES AND PURCHASED PROPERTY

Section 3.1. Duties of Servicer. Effective as of the Cut-Off Date, the Servicer
is hereby appointed and authorized to act as agent for the Issuer and in such
capacity shall manage, service, administer, make collections on, and make
remittances with respect to, the Receivables in accordance with its Customary
Servicing Practices, subject to the provisions herein, using that degree of
skill and attention that the Servicer exercises with respect to comparable
automotive receivables that it services for itself or others. The Servicer
hereby accepts such appointment and authorization and agrees to perform the
duties of Servicer set forth herein. The Servicer’s duties shall include
tracking the balances of outstanding Receivables, notifying Obligors of the
amounts and due dates of their required payments, communicating with Obligors
regarding their accounts and seeking to collect overdue payments. The Servicer
is not required under the Transaction Documents to make any disbursements via
wire transfer or otherwise on behalf of an Obligor. There are no requirements
under the Receivables or the Transaction Documents for funds to be, and funds
shall not be, held in trust for an Obligor. No payments or disbursements shall
be made by the Servicer on behalf of an Obligor. Subject to the provisions of
Section 3.2 and any other provision in this Agreement restricting the Servicer
or specifying obligations different from the Customary Servicing Practices, the
Servicer shall follow its Customary Servicing Practices and shall have full
power and authority, acting alone, to do any and all things in connection with
such managing, servicing, administration and collection that it may deem
necessary or desirable. Without limiting the generality of the foregoing, the
Servicer is hereby authorized and empowered, pursuant to this Section 3.1, to
execute and deliver, on behalf of itself or the Issuer, the Owner Trustee, the
Indenture Trustee, the Noteholders, the Certificateholder, or any of them, any
and all instruments of satisfaction or cancellation, or of partial or full
release or discharge, and all other comparable instruments, with respect to the
Receivables and the Financed Vehicles. The Servicer is hereby authorized to
commence, in its own name or in the name of the Issuer, a legal Proceeding to
enforce a Receivable as contemplated by Section 3.3, to enforce all obligations
or participate in a legal Proceeding (including without limitation a bankruptcy
Proceeding) relating to or involving a Receivable including a Defaulted
Receivable. If the Servicer commences or participates in such a legal Proceeding
in its own name, the Servicer is hereby authorized and empowered by the Issuer
pursuant to this Section 3.1 to obtain possession of the related Financed
Vehicle and immediately and without further action on the part of the Issuer or
the Servicer, the Issuer shall thereupon automatically assign in trust such
Receivable and the security interest in the related Financed Vehicle to the
Servicer for the benefit of the Issuer for purposes of commencing or
participating in any such Proceeding as a party or claimant. Upon such automatic
assignment, the Servicer

 

    3       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

will be, and will have all the rights and duties of, a secured party under the
UCC and other applicable law with respect to such Receivable and the related
Financed Vehicle. At the Servicer’s request from time to time, the Issuer shall
provide the Servicer with evidence of the assignment in trust for the benefit of
the Issuer, as applicable, as may be reasonably necessary for the Servicer to
take any of the actions set forth in the following sentence. The Servicer is
hereby authorized and empowered by the Issuer and the Indenture Trustee to
execute and deliver in the Servicer’s name any notices, demands, claims,
complaints, responses, affidavits or other documents or instruments in
connection with any such Proceeding. If in any enforcement suit or legal
proceeding it shall be held that the Servicer may not enforce a Receivable on
the grounds that it shall not be a real party in interest or a holder entitled
to enforce such Receivable, the Issuer shall, at the Servicer’s expense and
direction, take steps to enforce such Receivable, including bringing suit in the
name of the Issuer. The Issuer shall furnish the Servicer with any powers of
attorney and other documents and take any other steps which the Servicer may
deem necessary or appropriate to enable the Servicer to carry out its duties
herein. Except to the extent required by the preceding two sentences, the
authority and rights granted to the Servicer in this Section 3.1 shall be
nonexclusive and shall not be construed to be in derogation of the retention by
the Issuer or the Indenture Trustee of equivalent authority and rights.

Section 3.2. Collection of Receivable Payments. (a) The Servicer will make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same become due in accordance with
its Customary Servicing Practices. Subject to Section 3.6, the Servicer may
grant Permitted Modifications, but not any other extension, deferral, amendment,
modification, alteration or adjustment, with respect to any Receivable in
accordance with its Customary Servicing Practices; provided, however, that if
the Servicer (i) extends the date for final payment by the Obligor of any
Receivable beyond the last day of the Collection Period preceding the Final
Scheduled Payment Date for the latest maturing Class of Notes (such extension, a
“Post-Maturity Term Extension”), or (ii) reduces the Annual Percentage Rate or
the Amount Financed with respect to any Receivable (such reduction, a “Reduction
Event”) other than as required by applicable law (including, without limitation,
by the Servicemembers Civil Relief Act) or by court order it will promptly
purchase such Receivable in the manner provided in Section 3.7; provided,
further, that the Servicer shall not make any modification described in the
preceding proviso that would trigger a purchase pursuant to the above provisions
or pursuant to Section 3.7, in either case for the sole purpose of enabling the
Servicer to purchase a Receivable from the Issuer. The Servicer shall not be
required to make any advances of funds or guarantees regarding collections, cash
flows or distributions. Payments on the Receivables, including payoffs, made in
accordance with the related documentation for such Receivables, shall be posted
to the Servicer’s records related to such Receivables in accordance with the its
Customary Servicing Practices. Such payments shall be allocated to principal,
interest or other items in accordance with the related documentation for such
Receivables.

 

    4       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

“Permitted Modification” means an extension, deferral, amendment, modification,
alteration or adjustment to the terms of, or with respect to, any Receivable
with respect to which at least one of the following conditions has been
satisfied:

(i) any amendment, modification, alteration or adjustment, individually and
collectively with any other amendment, modification, alteration or adjustment
proposed to be made with respect to the Receivable, is ministerial in nature;

(ii) in the case of an extension or deferral, (A) the Obligor is in payment
default or, in the judgment of the Servicer in accordance with Customary
Servicing Practices, it is reasonably foreseeable that the Obligor will default
(it being understood that the Servicer may proactively contact any Obligor whom
the Servicer believes may be at higher risk of a payment default under the
related Receivable) and (B) the number of monthly payments on such Receivable
that are extended or deferred does not exceed six monthly payments or, if the
Receivable has an original term greater than 72 months, does not exceed seven
monthly payments, in each case, exclusive of any Permitted Modification in
accordance with clause (iii) below;

(iii) in the case of an extension or deferral, (A) the Obligor’s address is
within a geographic area determined by the President of the United States or the
Governor of the applicable State to warrant individual, or individual and
public, assistance from the federal government under the Robert T. Stafford
Disaster Relief and Emergency Assistance Act or similar State law, as the case
may be, and (B) the number of monthly payments on such Receivable that are
extended or deferred pursuant to clause (iii)(A) may not exceed four monthly
payments (exclusive of any Permitted Modification in accordance with clause
(ii) above); or

(iv) any such extension, deferral, amendment, modification, alteration or
adjustment, including a “payment holiday” or “skip-a-pay” extension granted to
an Obligor, is in accordance with the Servicer’s Customary Servicing Practices
and the Servicer has delivered an opinion to the Issuer, the Indenture Trustee
and the Owner Trustee to the effect that such extension, deferral, amendment,
modification, alteration or adjustment will not cause the Issuer to be treated,
for United States federal income tax purposes, as an association (or a publicly
traded partnership) taxable as a corporation or as other than a grantor trust of
the type described in Treasury Regulation section 301.7701-4(c).

(b) The Servicer may in its discretion waive any late payment charge or any
other fees that may be collected in the ordinary course of servicing a
Receivable.

(c) The Servicer shall distribute to the applicable Obligor any rebates or
refunds of premiums with respect to the cancellation or termination of any
insurance policy, extended warranty or service contract required by law or
contract to be returned to such Obligor (but only to the extent such amounts are
actually received by the Servicer).

(d) Records documenting collection efforts with respect to any Receivable shall
be maintained by the Servicer during the period a Receivable is delinquent in
accordance with the Servicer’s Customary Servicing Practices. Such records shall
be maintained on at least a periodic basis that is not less frequent than the
Servicer’s Customary Servicing Practices, and describe the entity’s activities
in monitoring delinquent pool assets including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment) in accordance with the Servicer’s
Customary Servicing Practices.

 

    5       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

(e) The Servicer shall not be required to maintain a fidelity bond or errors and
omissions policy.

(f) Notwithstanding anything in this Agreement to the contrary, the Servicer may
refinance any Receivable by making a new loan to the related Obligor and
depositing the full Amount Financed of such Receivable into the Collection
Account. The receivable created by such refinancing shall not be the property of
the Issuer. The Amount Financed shall be treated for all purposes, including for
tax purposes, as a payoff of all amounts owed by the related Obligor with
respect to such Receivable and the lien created by such Receivable in the
related Financed Vehicle shall be released at the time of such refinancing.

Section 3.3. Realization Upon Receivables. (a) On behalf of the Issuer, the
Servicer shall use commercially reasonable efforts, consistent with its
Customary Servicing Practices, to repossess or otherwise convert the ownership
of the Financed Vehicle securing any Receivable as to which the Servicer has
determined eventual payment in full is unlikely unless it determines in its sole
discretion that repossession will not increase the Liquidation Proceeds by an
amount greater than the expense of such repossession or that the proceeds
ultimately recoverable with respect to such Receivable would be increased by
forbearance. The Servicer is authorized to follow such Customary Servicing
Practices as it follows in its servicing of comparable motor vehicle
receivables, which practices, policies and procedures may include selling the
Financed Vehicles at public or private sale and other actions by the Servicer in
order to realize upon such a Receivable. The foregoing is subject to the
provision that, in any case in which the Financed Vehicle shall have suffered
damage, the Servicer shall not be required to expend funds in connection with
any repair or towards the repossession of such Financed Vehicle unless it shall
reasonably determine in its discretion that such repair and/or repossession
shall increase the proceeds of liquidation of the related Receivable by an
amount greater than the amount of such expenses. After repossession of a
Financed Vehicle, the Servicer shall in accordance with its Customary Servicing
Practices sell such Financed Vehicle in a public or private sale as soon as is
practicable after repossession, subject to any applicable laws. The Servicer is
authorized to take any and all actions necessary or appropriate on behalf of the
Issuer to evidence the sale of the Financed Vehicle at public or private sale
free from any Lien or other interest of the Issuer or the Indenture Trustee. The
Servicer shall be entitled to receive Liquidation Expenses with respect to each
Defaulted Receivable at such time as the Receivable becomes a Defaulted
Receivable from the related Liquidation Proceeds.

(b) The Servicer may from time to time (but is not required to) sell any
Deficiency Balance in accordance with its Customary Servicing Practices;
provided, however, that (i) such sale must be to a Person who is not an
Affiliate of the Servicer, (ii) each sale must be made at a price equal to the
fair market value of such Deficiency Balance in cash in immediately available
funds and (iii) such sale must be without recourse, representation or warranty
by the Issuer or the Servicer (other than any representation or warranty
regarding the absence of Liens, that the Issuer has good title to the Deficiency
Balance, or similar representation or warranty). Net proceeds of any such sale
allocable to the related Receivable will constitute Liquidation Proceeds, and
the sole right of the Issuer and the Indenture Trustee with respect to any such
Receivable will be to receive such Liquidation Proceeds. Upon such sale, (i) the
Indenture Trustee shall release the lien on any Deficiency Balance sold and
(ii) the Servicer will mark its computer records indicating that any such
Receivable has been sold.

 

    6       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

Section 3.4. Allocations of Collections. If an Obligor is obligated under one or
more Receivables and also under one or more other assets owned by the Servicer
or assigned to a third party, then any payment on any such asset received from
or on behalf of such Obligor will, if identified as being made with respect to a
particular item or asset, be applied to such item, and otherwise will be
allocated by the Servicer in accordance with its Customary Servicing Practices.

Section 3.5. Maintenance of Security Interests in Financed Vehicles. The
Servicer shall, in accordance with its Customary Servicing Practices and at its
own expense, take such steps as are necessary to maintain perfection of the
security interest created by each Receivable in the related Financed Vehicle. It
is understood that the Financed Vehicles are the collateral and security for the
Receivables, but that the Certificate of Title with respect to a Financed
Vehicle does not constitute collateral and merely evidences such security
interest. The Issuer hereby authorizes the Servicer to re-perfect such security
interest on behalf of the Issuer and the Indenture Trustee, as necessary because
of the relocation of a Financed Vehicle, or for any other reason.

Section 3.6. Covenants of Servicer. Unless required by law (including, without
limitation, by the Servicemembers Civil Relief Act) or court order, the Servicer
will not release the Financed Vehicle securing any Receivable from the security
interest granted by such Receivable in whole or in part except (i) in the event
of payment in full by or on behalf of the Obligor thereunder or payment in full
less a deficiency which the Servicer would or would not attempt to collect in
accordance with its Customary Servicing Practices, (ii) in connection with
repossession or (iii) except as may be required by an insurer in order to
receive proceeds from any Insurance Policy covering such Financed Vehicle.

Section 3.7. Purchase of Receivables Upon Breach by the Servicer. Upon discovery
by any party to this Agreement of (i) a Post-Maturity Term Extension or a
Reduction Event as contemplated by Section 3.2 or (ii) a breach of any of the
covenants set forth in Sections 3.5 or 3.6 that materially and adversely affects
the interest of the Noteholders, the party discovering such event described in
clause (i) or (ii) herein shall give prompt written notice thereof to the other
party hereto; provided, that delivery of the Monthly Servicer Report, which
identifies Receivables that are being or have been purchased, shall be deemed to
constitute prompt notice of such event; provided, further, the failure to give
such notice shall not affect any obligation of the Servicer hereunder. If
(i) either a Post-Maturity Term Extension or Reduction Event occurs with respect
to any Receivable or (ii) a breach of any of the covenants set forth in
Sections 3.5 or 3.6 materially and adversely affects the interests of the
Noteholders, then the Servicer shall either (i) correct or cure such breach or
(ii) purchase such Receivable from the holder thereof, in either case on or
before the last day of the second Collection Period (or, at the option of the
Servicer, the last day of the first Collection Period) following the date the
Servicer became aware of or was notified of such breach. Any such breach or
failure of the covenants set forth in Sections 3.5 or 3.6 will be deemed to not
have a material and adverse effect if such breach or failure does not affect the
ability of the Issuer (or its assignee) to collect, receive and retain timely
payment in full on such Receivable, including Liquidation Proceeds. Any such
purchase by the Servicer

 

    7       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

shall be at a price equal to the related Repurchase Price. In consideration for
such purchase, the Servicer shall make a payment to the Issuer equal to the
Repurchase Price by depositing such amount into the Collection Account on the
Business Day prior to the Payment Date immediately following the date of such
repurchase. Upon receipt by the Issuer of such Repurchase Price by the Servicer,
the Issuer shall (and shall cause the Indenture Trustee to) release and execute
and deliver such instruments of release, transfer or assignment, in each case
without recourse or representation, as may be reasonably requested by the
Servicer to evidence such release, transfer or assignment or more effectively
vest in the Servicer or its designee all of the Issuer’s rights (and, if
applicable, the Indenture Trustee’s rights and security interest) in any
Receivable and related Purchased Assets repurchased pursuant to this
Section 3.7. It is understood and agreed that the right to cause the Servicer to
purchase any Receivable as described above shall constitute the sole remedy
(except as provided in Section 5.2 of this Agreement) against the Servicer for
such breach available to the Issuer.

Section 3.8. Servicing Fee and Supplemental Servicing Fee Payable to the
Servicer. (a) Servicing Fee. To compensate the Servicer for services rendered
under this Agreement and the other Transaction Documents, the Issuer will pay
the Servicer the Servicing Fee from the Cut-Off Date until the earliest to occur
of:

(i) resignation of the Servicer pursuant to Section 5.6;

(ii) termination of the Servicer pursuant to Section 6.2; or

(iii) the Termination Date (as defined in Section 6.5).

Such Servicing Fee will be payable by the Issuer on each Payment Date in
accordance with the priorities set forth in Sections 5.4(b) and 8.4(a) of the
Indenture.

(b) Supplemental Servicing Fee. In addition to the Servicing Fee, and as
additional compensation for its services rendered under this Agreement, the
Servicer will be entitled to retain any late fees, prepayment charges, extension
fees and other administrative fees and expenses or similar charges allowed by
applicable law collected (from whatever source) on the Receivables during each
Collection Period (such amounts, the “Supplemental Servicing Fee”).

Section 3.9. Annual Statement as to Compliance; Notice of Servicer Termination
Event. (a) So long as the Depositor is filing any reports with respect to the
Issuer under the Exchange Act, the Servicer will deliver to the Issuer, with a
copy to the Indenture Trustee and the Owner Trustee, on or before March 30 of
each year beginning March 30, 2013, an Officer’s Certificate (with appropriate
insertions), providing such information as is required under Item 1123 of
Regulation AB.

(b) The Servicer will deliver to the Issuer, with a copy to the Indenture
Trustee, the Owner Trustee and the Administrator promptly after having obtained
knowledge thereof, notice of the occurrence of any Servicer Termination Event.
Except to the extent set forth in this Sections 3.9(b), 6.3 and 7.16 of this
Agreement and Sections 3.12 and 6.5 of the Indenture, the Transaction Documents
do not require any policies or procedures to monitor any performance or other
triggers and Events of Default.

 

    8       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

(c) So long as the Depositor is filing any reports with respect to the Issuer
under the Exchange Act, the Servicer will deliver to the Issuer, on or before
March 30 of each year, beginning on March 30, 2013, a report regarding the
Servicer’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, including disclosure of any material
instance of non-compliance identified by the Servicer, as required under
paragraph (b) of Rule 13a-18 or Rule 15d-18 of the Exchange Act and Item 1122 of
Regulation AB.

Section 3.10. Servicer Expenses. Subject to any limitations on the Servicer’s
liability herein, the Servicer will be required to pay all expenses incurred by
it in connection with its activities hereunder, including fees, expenses and
disbursements of any independent accountants and taxes imposed on the Servicer,
except expenses incurred in realizing upon Receivables under Section 3.3.

Section 3.11. Annual Registered Public Accounting Firm Attestation Report. So
long as the Depositor is filing any reports with respect to the Issuer under the
Exchange Act, on or before March 30th of each year, beginning March, 30, 2013,
the Servicer shall cause a registered public accounting firm, who may also
render other services to the Servicer or to its Affiliates, to furnish to the
Servicer and the Depositor, each attestation report on assessments of compliance
with the Servicing Criteria with respect to the Servicer or any Affiliate
thereof during the related fiscal year delivered by such accountants pursuant to
paragraph (c) of Rule 13a-18 or Rule 15d-18 of the Exchange Act and Item 1122 of
Regulation AB. The certification required by this paragraph may be replaced by
any similar certification using other procedures or attestation standards which
are now or in the future in use by servicers of comparable assets, or which
otherwise comply with any rule, regulation, “no action” letter or similar
guidance promulgated by the Commission.

Section 3.12. Exchange Act Filings. The Issuer hereby authorizes the Servicer
and the Depositor, or either of them, to prepare, sign, certify and file any and
all reports, statements and information respecting the Issuer and/or the Notes
required to be filed pursuant to the Exchange Act and the rules thereunder.

Section 3.13. Form 15. The Depositor shall file a Form 15 (or applicable
successor form) to suspend the Depositor’s reporting obligations with respect to
the Issuer under the Exchange Act as soon as legally permissible (absent a
change in circumstances making such a filing, in the judgment of the Depositor,
imprudent).

Section 3.14. Compliance with the FDIC Rule. The Servicer agrees (i) to perform
the covenants set forth in Article XII of the Indenture applicable to it and
(ii) to facilitate compliance with Article XII of the Indenture by the Bank of
America Parties.

 

    9       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTIONS; STATEMENTS

Section 4.1. Establishment of Accounts; Deposits into Collection Account.

(a) The Servicer shall cause to be established the Trust Accounts and the
Certificate Distribution Account in the manner set forth in Section 8.2(a) of
the Indenture. If the Certificate Distribution Account ceases to be an Eligible
Account, the Servicer on behalf of the Owner Trustee shall comply as necessary
and appropriate with Section 5.6 of the Trust Agreement if the Certificate
Distribution Account is not then held by the Owner Trustee or an Affiliate
thereof.

(b) The Servicer shall deposit all Collections on the Receivables into the
Collection Account within the time, not to exceed two Business Days, necessary
for the Servicer to clear any payments of Collections received. Pending deposit
in the Collection Account, Collections may be used by the Servicer at its own
risk and are not required to be segregated from its own funds.

(c) The Servicer may select Eligible Investments with respect to funds on
deposit in the Collection Account in accordance with Section 8.3 of the
Indenture.

Section 4.2. Retention of Servicing Fees. Supplemental Servicing Fees may be
retained by the Servicer, and need not be deposited into the Collection Account.

Section 4.3. Statements to Issuer. On or before each Determination Date, the
Servicer will deliver to the Issuer, the Indenture Trustee and the Owner Trustee
with respect to all of the Receivables on an aggregate basis a monthly servicer
report substantially in the form attached hereto as Exhibit A (each, a “Monthly
Servicer Report”). The Indenture Trustee shall not be responsible for verifying
or confirming the accuracy of the information provided to it by or at the
direction of the Servicer. No disbursements shall be made directly by the
Servicer to a Noteholder or a Certificateholder, and the Servicer shall not be
required to maintain any investor record relating to the posting of
disbursements or otherwise.

ARTICLE V

THE SERVICER

Section 5.1. Representations of Servicer. The Servicer makes the following
representations as of the Cut-Off Date and as of the Closing Date:

(a) Existence and Power. The Servicer is a national banking association validly
existing and in good standing under the laws of the United States and has, in
all material respects, full power and authority to own its assets and operate
its business as presently owned or operated, and to execute, deliver and perform
its obligations under the Transaction Documents to which it is a party or affect
the enforceability or collectibility of the Receivables or any other part of the
Purchased Assets. The Servicer has obtained all necessary licenses and approvals
in each jurisdiction where the failure to do so would materially and adversely
affect the ability of the Servicer to perform its obligations under the
Transaction Documents or affect the enforceability or collectibility of the
Receivables or any other part of the Purchased Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Servicer of the Transaction Documents to which it is a party have been
duly authorized by all necessary action on the part of the Servicer and do not
contravene or constitute a default under (i) any applicable law, rule or
regulation, (ii) its organizational documents or (iii) any material indenture or
material agreement or instrument to which the Servicer is a party or by which
its properties are bound (other than violations of such laws, rules,
regulations, indentures

 

    10       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

or agreements which do not affect the legality, validity or enforceability of
any of such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or the
Servicer’s ability to perform its obligations under, the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Servicer of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or any other
part of the Purchased Assets or would not materially and adversely affect the
ability of the Servicer to perform its obligations under the Transaction
Documents.

(d) Binding Effect. Each Transaction Document to which the Servicer is a party
constitutes the legal, valid and binding obligation of the Servicer enforceable
against the Servicer in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting the enforcement of
creditors’ rights generally and, if applicable, the rights of creditors of
national banks from time to time in effect or by general principles of equity.

(e) No Proceedings. There are no actions, orders, suits or Proceedings pending
or, to the knowledge of the Servicer, threatened against the Servicer before or
by any Governmental Authority that (i) assert the invalidity or unenforceability
of this Agreement or any of the other Transaction Documents, (ii) seek to
prevent the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by the Servicer of its obligations under this Agreement
or any of the other Transaction Documents or have a material adverse effect on
the Noteholders or (iv) relating to the Servicer that would materially and
adversely affect the federal or Applicable Tax State income, excise, franchise
or similar tax attributes of the Notes.

Section 5.2. Indemnities of Servicer. The Servicer shall be liable in accordance
with this Agreement only to the extent of the obligations in this Agreement
specifically undertaken by the Servicer. Such obligations shall include the
following:

(a) The Servicer will compensate and indemnify the Indenture Trustee to the
extent and subject to the conditions set forth in Section 6.7 of the Indenture.
The Servicer will compensate and indemnify the Owner Trustee to the extent and
subject to the conditions set forth in Section 8.1 and 8.2 of the Trust
Agreement. The Servicer will compensate and indemnify the Administrator to the
extent and subject to the conditions set forth in Section 3 of the
Administration Agreement.

(b) The Servicer shall defend, indemnify and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Noteholders, the Certificateholder and the
Depositor from and against any and all costs, expenses, losses, damages, claims
and liabilities, arising out of or resulting from the use, ownership or
operation by the Servicer or any Affiliate thereof of a Financed Vehicle.

 

    11       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

(c) Indemnification under this Section 5.2 by Servicer (or any successor
thereto) pursuant to Sections 5.3 and 5.6, as Servicer, with respect to the
period such Person was the Servicer, shall survive the termination of such
Person as Servicer or a resignation by such Person as Servicer as well as the
termination of this Agreement or the resignation or removal of the Owner Trustee
or the Indenture Trustee and shall include reasonable fees and expenses of
counsel and expenses of litigation. If the Servicer shall have made any
indemnity payments pursuant to this Section 5.2 and the Person to or on behalf
of whom such payments are made thereafter shall collect any of such amounts from
others, such Person shall promptly repay such amounts to the Servicer, without
interest.

(d) The Servicer shall indemnify the Securities Intermediary to the extent and
subject to the conditions set forth in Section 8 of the Account Control
Agreement.

Section 5.3. Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any corporation or other entity (a) into which the Servicer may be
merged or consolidated, (b) resulting from any merger, conversion or
consolidation to which the Servicer shall be a party, (c) succeeding to the
business of the Servicer, or (d) more than 50% of the voting stock (or, if not a
corporation, other voting interests) of which is owned directly or indirectly by
BAC, which corporation or other entity in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Servicer under the
Transaction Documents, shall be the successor to the Servicer under the
Transaction Documents without the execution or filing of any paper or any
further act on the part of any of the Parties to this Agreement, anything in the
Transaction Documents to the contrary notwithstanding. The Servicer shall
provide notice of any merger, consolidation or succession pursuant to this
Section 5.3 to the Issuer, the Indenture Trustee and the Owner Trustee.

Section 5.4. Limitation on Liability of Servicer and Others. (a) None of the
Servicer, the Custodian or any of the directors, officers, employees or agents
of the Servicer or the Custodian shall be under any liability to the Indenture
Trustee, the Issuer, the Noteholders, the Certificateholders or any other Person
for any action it takes or omits to take in good faith which it believes to be
authorized or within its rights or powers, unless the Servicer’s or Custodian’s
conduct, as applicable, constitutes willful misconduct, negligence or bad faith.
The Servicer, the Custodian and any director, officer or employee or agent of
the Servicer or the Custodian may reasonably rely in good faith on the advice of
counsel or on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising under this Agreement or
under the other Transaction Documents.

(b) Except as provided in this Agreement, neither the Servicer nor the Custodian
shall be under any obligation to appear in, prosecute or defend any legal action
that is not incidental to its duties to service, or with respect to custody of,
the Receivables in accordance with this Agreement and that in its opinion may
involve it in any expense or liability; provided, however, that the Servicer or
the Custodian may undertake any reasonable action that it may deem necessary or
desirable in respect of the Transaction Documents and the rights and duties of
the Parties to the Transaction Documents and the interests of the Issuer in the
Transaction Documents. In such event, the legal expenses and costs for such
action and any liability resulting therefrom shall be expenses, costs and
liabilities of the Servicer except to the extent otherwise provided herein.

 

    12       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

Section 5.5. Subservicer and Delegation of Duties. The Servicer may, at any time
without notice or consent, delegate (a) any or all of its duties (including,
without limitation, its duties as Custodian) under the Transaction Documents to
any of its Affiliates or (b) specific duties (including, without limitation, its
duties as Custodian) to sub-contractors who are in the business of performing
such duties; provided, that no such delegation or subcontracting will relieve
the Servicer of its responsibilities with respect to such duties as to which the
Servicer will remain primarily responsible with respect thereto and the Servicer
will be solely responsible for the fees of any such sub-contractors. For any
servicing activities delegated to third parties in accordance with this
Section 5.5, the Servicer shall follow such policies and procedures to monitor
the performance of such third parties and compliance with such servicing
activities as the Servicer follows with respect to comparable motor vehicle
receivables serviced by the Servicer for its own account.

Section 5.6. Servicer Not to Resign as Servicer. Subject to the provisions of
Section 5.3, the Servicer shall not resign from its obligations and duties under
this Agreement except upon the mutual consent of the Servicer, the Indenture
Trustee and the Issuer or upon its determination that the performance of its
duties under this Agreement shall no longer be permissible under applicable law.
Notice of any such determination permitting the resignation of the Servicer
shall be communicated to the Owner Trustee and the Indenture Trustee at the
earliest practicable time (and, if such communication is not in writing, shall
be confirmed in writing at the earliest practicable time) and any such
determination shall be evidenced by an Opinion of Counsel to such effect
delivered to the Issuer, the Owner Trustee, and the Indenture Trustee
concurrently with or promptly after such notice. No such resignation shall
become effective until the Indenture Trustee or a successor Servicer shall have
(i) taken the actions required by Section 6.2, (ii) assumed the responsibilities
and obligations of the Servicer and (iii) provided in writing the information
reasonably requested by the Depositor to comply with its reporting obligation
under the Exchange Act with respect to any replacement Servicer.

Section 5.7. Servicer May Own Notes or Certificates. The Servicer, and any
Affiliate of the Servicer, may, in its individual or any other capacity, become
the owner or pledgee of Notes or Certificates with the same rights as it would
have if it were not the Servicer or an Affiliate thereof, except as otherwise
expressly provided herein or in the other Transaction Documents. Except as set
forth herein or in the other Transaction Documents, Notes and Certificates so
owned by or pledged to the Servicer or such Affiliate shall have an equal and
proportionate benefit under the provisions of this Agreement, without
preference, priority or distinction as among all of the Notes and Certificates,
except as specifically provided for in the Transaction Documents.

Section 5.8. Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer, the Certificates or the Notes pursuant to the Sarbanes-Oxley Act,
the Issuer hereby authorizes the Servicer and the Depositor, or either of them,
to prepare, sign, certify and file any such documents or certifications on
behalf of the Issuer.

 

    13       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

ARTICLE VI

SERVICING TERMINATION

Section 6.1. Servicer Termination Events. (a) If any one or more of the
following events (“Servicer Termination Event”) shall occur and be continuing:

(i) any failure by the Servicer to deliver or cause to be delivered to the
Indenture Trustee or the Owner Trustee for deposit into the Collection Account
any payment required to be so delivered by the Servicer under the terms of this
Agreement that shall continue unremedied for a period of ten (10) Business Days
after written notice of such failure is received (1) by the Servicer from the
Issuer or the Indenture Trustee or (2) by the Issuer, the Indenture Trustee and
the Servicer from the Noteholders of Notes evidencing not less than a majority
of the Outstanding Note Balance of the Controlling Class or, if no Notes are
Outstanding, from the Majority Certificateholders; or

(ii) failure on the part of the Servicer duly to observe or to perform in any
material respect any other covenants or agreements, as the case may be, set
forth in this Agreement (other than Section 3.14), which failure shall
(A) materially and adversely affect the rights of Noteholders or
Certificateholders and (B) continue unremedied for a period of ninety (90) days
after the date on which written notice of such failure, requiring the same to be
remedied, shall have been given (1) to the Servicer by the Issuer or the
Indenture Trustee or (2) to the Issuer, the Indenture Trustee and the Servicer
by the Noteholders of Notes evidencing not less than a majority of the
Outstanding Note Balance of the Controlling Class or, if no Notes are
Outstanding, from the Majority Certificateholders; or

(iii) the Servicer suffers a Bankruptcy Event;

provided, however, that if a delay in or failure of performance referred to
under clauses (i) or (ii) above was caused by force majeure or similar
occurrence the grace period in the applicable clause will be extended for an
additional thirty days;

provided, further, the existence or occurrence of any “material instance of
noncompliance” (within the meaning of Item 1122 of Regulation AB) shall not
create any presumption that any event in clauses (i) or (ii) above has occurred;

then, so long as a Servicer Termination Event shall not have been remedied,
either the Indenture Trustee or the holders of Notes evidencing not less than a
majority of the principal amount of the Note Balance of the Controlling Class
(or, if no Notes are Outstanding, the Majority Certificateholders), by notice
then given in writing to the Servicer (and to the Indenture Trustee and the
Issuer if given by the Noteholders and to the Issuer if given by the
Certificateholders) may terminate all of the rights and obligations of the
Servicer under this Agreement. On or after the receipt by the Servicer of such
written notice, all authority and power of the Servicer under this Agreement,
whether with respect to the Notes, the Certificates or the Trust Estate or
otherwise, shall pass to and be vested in the Indenture Trustee or such
successor Servicer as may be appointed under Section 6.2; and, without
limitation, the Indenture Trustee and the Issuer are hereby authorized and
empowered to execute and deliver, on behalf of

 

    14       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

the predecessor Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement of the Receivables
and related documents, or otherwise.

(b) Upon termination of the Servicer under Section 6.1(a), the predecessor
Servicer shall cooperate with the Indenture Trustee, the Issuer and such
successor Servicer in effecting the termination of the responsibilities and
rights of the predecessor Servicer under this Agreement, including the transfer
to the Indenture Trustee or such successor Servicer for administration of all
cash amounts that shall at the time be held by the predecessor Servicer for
deposit, or shall thereafter be received with respect to a Receivable and the
delivery of the Receivable Files and the related accounts and Records to the
extent maintained by the Servicer. All reasonable costs and expenses (including
attorneys’ fees) incurred in connection with transferring the Receivable Files
to the successor Servicer and amending this Agreement to reflect such succession
as Servicer pursuant to this Section 6.1 shall be paid by the predecessor
Servicer upon presentation of reasonable documentation of such costs and
expenses.

Section 6.2. Appointment of Successor Servicer. (a) Upon the Servicer’s receipt
of notice of termination pursuant to Section 6.1 or the Servicer’s resignation
in accordance with the terms of this Agreement, the predecessor Servicer shall
continue to perform its functions as Servicer under this Agreement, in the case
of termination, only until the date specified in such termination notice or, if
no such date is specified in a notice of termination, until receipt of such
notice and, in the case of resignation, until the later of (x) the date 45 days
from the delivery to the Indenture Trustee and the Issuer of written notice of
such resignation (or written confirmation of such notice) in accordance with the
terms of this Agreement and (y) the date upon which the predecessor Servicer
shall become unable to act as Servicer, as specified in the notice of
resignation and accompanying Opinion of Counsel. In the event of the Servicer’s
resignation or termination hereunder, the Indenture Trustee (or, if no Notes are
Outstanding, the Issuer) shall appoint a successor Servicer, and the successor
Servicer shall accept its appointment by a written assumption in form acceptable
to the Issuer and the Indenture Trustee (if the Notes are Outstanding). In the
event that a successor Servicer has not been appointed at the time when the
predecessor Servicer has ceased to act as Servicer in accordance with this
Section 6.2, the Indenture Trustee without further action shall automatically be
appointed the successor Servicer. The Indenture Trustee may resign as the
Servicer by giving written notice of such resignation to the Issuer and in such
event shall be released from such duties and obligations, such release not to be
effective until the date a successor Servicer enters into a written assumption
as provided in this Section 6.2. Upon delivery of any such notice to the Issuer,
the Issuer shall obtain a new servicer as the successor Servicer in accordance
with this Section 6.2. Notwithstanding the above, if the Indenture Trustee shall
be legally unable so to act or if, within 30 days after the delivery of its
notice of resignation, the Issuer shall not have obtained a successor Servicer,
the Indenture Trustee (or, if no Notes are Outstanding, the Issuer) shall
appoint, or petition a court of competent jurisdiction to appoint, any
established institution, having a net worth of not less than $100,000,000 and
whose regular business shall include the servicing of automotive receivables, as
the successor to the Servicer under this Agreement; provided that, unless no
Notes are Outstanding, the Rating Agency Condition shall be satisfied in
connection with such appointment.

 

    15       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

(b) Upon appointment, the successor Servicer shall be the successor in all
respects to the predecessor Servicer and shall be subject to all the
responsibilities, duties, and liabilities arising thereafter relating thereto
placed on the predecessor Servicer, by the terms and provisions of this
Agreement; provided, that (i) any failure of such successor Servicer to perform
such responsibilities or duties that are caused by the predecessor Servicer’s
failure to provide information or monies required hereunder shall not be
considered a default by such successor Servicer, (ii) such successor Servicer
shall have no liability for actions, inactions or representations of the
predecessor Servicer, (iii) the successor Servicer shall have no obligation to
pay any taxes required to be paid by the predecessor Servicer, (iv) the
successor Servicer shall have no obligation to pay any of the fees and expenses
of any other party involved in this transaction and (v) the successor Servicer
shall have no liability or obligation with respect to any indemnification
obligations of any predecessor Servicer. The indemnification obligations of the
successor Servicer are expressly limited to those instances in which liability
would otherwise be imposed by reason of willful misconduct, negligence or bad
faith.

(c) In connection with such appointment, the Indenture Trustee may make such
arrangements for the compensation of such successor Servicer out of payments on
Receivables as it and such successor Servicer shall agree; provided, however,
that no such compensation shall be in excess of the compensation permitted for
the predecessor Servicer under this Agreement. The Indenture Trustee and such
successor Servicer shall take such action, consistent with this Agreement, as
shall be necessary to effectuate any such succession.

(d) Notwithstanding anything herein or in the other Transaction Documents to the
contrary, in no event shall any successor Servicer be required to purchase any
Receivable pursuant to Section 3.7 herein.

Section 6.3. Notification to Noteholders and Certificateholders. Upon any
termination of, or appointment of a successor to, the Servicer pursuant to this
Article VI, the Indenture Trustee shall give prompt written notice thereof to
Noteholders and the Issuer, and the Issuer shall give prompt written notice
thereof to Certificateholders at their respective addresses of record.

Section 6.4. Waiver of Past Servicer Termination Events. The Holders of the
Notes evidencing not less than a majority of the principal amount of the
Outstanding Note Balance of the Controlling Class (or, if no Notes are
Outstanding, the Majority Certificateholders) may, on behalf of all Noteholders
(or the Certificateholders, as applicable), waive any Servicer Termination Event
hereunder and its consequences, except an event resulting from the failure by
the Servicer to make any required payments in accordance with this Agreement,
which shall require the unanimous vote of all Holders of Outstanding Notes and
Certificates. Upon any such waiver of a past Servicer Termination Event, such
Servicer Termination Event shall cease to exist, and shall be deemed to have
been remedied for every purpose of this Agreement. No such waiver shall extend
to any subsequent or other Servicer Termination Event or impair any right
consequent thereon. The Indenture Trustee shall provide written notice of any
such waiver to the Issuer.

 

    16       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

Section 6.5. Termination. Unless earlier terminated, this Agreement will
terminate on the Payment Date in the month following the final payment or
liquidation of all the Receivables (the “Termination Date”).

Section 6.6. Optional Purchase of All Receivables. The Servicer, may purchase
the outstanding Receivables (such purchase, the “Optional Purchase”) and the
other assets in the Trust Estate (other than the Reserve Account) on any Payment
Date (the “Optional Purchase Date”) if both of the following conditions are
satisfied: (i) as of the last day of the related Collection Period, the Pool
Balance has declined to 5.0% or less of the Pool Balance as of the Cut-Off Date
and (ii) the sum of the Optional Purchase Price and the Available Collections
for such Payment Date would be sufficient to pay (A) the Servicing Fee for such
Payment Date and all unpaid Servicing Fees with respect to prior periods,
(B) interest then due on the Notes, (C) the aggregate unpaid Note Balance of all
of the Outstanding Notes as determined by the Indenture Trustee and (D) expenses
(including indemnification amounts) due to the Owner Trustee, the Indenture
Trustee, the Administrator and the Servicer, which have not been previously
paid. To exercise such option, the Servicer shall deposit the Optional Purchase
Price into the Collection Account on the Business Day prior to the Optional
Payment Date. The Servicer shall furnish written notice of its election to
exercise the Optional Purchase to the Indenture Trustee and the Owner Trustee
not later than twenty (20) days (or such longer period as may be required by the
Clearing Agency in connection with the Note Depository Agreement for notice in
connection with a redemption of the Notes) prior to the Optional Purchase Date.
Following its receipt of such notice, (i) the Indenture Trustee will promptly
(but not later than 3 Business Days after it has received such notice) provide
notice of such election to the Noteholders of record on such date and (ii) the
Issuer will promptly (but not later than 3 Business Days after it has received
such notice) provide notice of such election to the Certificateholders of record
on such date. The purchase price for the Trust Estate (other than the Reserve
Account) under this Section 6.6 shall be equal to the Optional Purchase Price.
If the Servicer exercises its option to purchase the Trust Estate (other than
the Reserve Account), the Notes shall be redeemed and in each case in whole but
not in part on the Optional Purchase Date for the Redemption Price.

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1. Amendment. (a) Any term or provision of this Agreement may be
amended by the Servicer or the Issuer without the consent of the Indenture
Trustee any Noteholder, the Owner Trustee or any other Person subject to
subsections (d) and (e) of this Section 7.1; provided that (i) such amendment
shall not, as evidenced by an Officer’s Certificate of the Servicer or an
Opinion of Counsel delivered to the Indenture Trustee and the Owner Trustee,
materially and adversely affect the interests of the Noteholders or (ii) the
Rating Agency Condition shall have been satisfied with respect to such
amendment; provided further, that in the case of any amendment pursuant to this
Section 7.1(a), such amendment shall not, for United States federal income tax
purposes, as evidenced by an Opinion of Counsel, (i) affect the treatment of the
Notes as indebtedness, (ii) be deemed to cause a taxable exchange of the Notes
or (iii) cause the Issuer (or any part thereof) to be treated as an association
or publicly traded partnership taxable as a corporation or cause the Issuer to
be treated as other than a grantor trust of the type described in Treasury
Regulation section 301.7701-4(c).

 

    17       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

(b) Subject to subsections (d) and (e) of this Section 7.1, this Agreement may
also be amended from time to time by the Servicer or the Issuer with the consent
of (i) the Holders evidencing not less than a majority of the Outstanding Note
Balance of the Controlling Class and (ii) the Majority Certificateholders, for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or of modifying in any manner the rights
of the Noteholders or the Certificateholders; provided, however, that no such
amendment shall (i) increase or reduce in any manner the amount of, or
accelerate or delay the timing of, or change the allocation or priority of,
collections of payments on Receivables or distributions that are required to be
made for the benefit of the Noteholders or the Certificateholders, or
(ii) reduce the aforesaid percentage of the principal amount of the Notes
Outstanding or the Certificate Percentage Interest required to consent to any
such amendment, without the consent of all the Noteholders and
Certificateholders affected thereby; and provided further, that an Opinion of
Counsel shall be furnished to the Indenture Trustee and the Owner Trustee to the
effect that such amendment (A) will not materially adversely affect the United
States federal income taxation of any outstanding Note or Certificate and
(B) for United States federal income tax purposes, will not cause the Issuer to
be treated as an association (or a publicly traded partnership) taxable as a
corporation, or cause the Issuer to be treated as other than a grantor trust of
the type described in Treasury Regulation section 301.7701-4(c). It will not be
necessary to obtain the consent of Noteholders to approve the particular form of
any proposed amendment or consent, but it will be sufficient if such consent
approves the substance thereof. The manner of obtaining such consents (and any
other consents of Noteholders provided for in this Agreement) and of evidencing
the authorization of the execution thereof by Noteholders and Certificateholders
will be subject to such reasonable requirements as the Indenture Trustee and
Owner Trustee may prescribe, including the establishment of record dates
pursuant to the Note Depository Agreement.

(c) Prior to the execution of any amendment to this Agreement, the Issuer shall
provide written notification of the substance of such amendment to each Rating
Agency; and promptly after the execution of any such amendment or consent,
Issuer shall furnish a copy of such amendment or consent to each Rating Agency
and the Indenture Trustee.

(d) Prior to the execution of any amendment to this Agreement, the Depositor,
the Owner Trustee and the Indenture Trustee shall be entitled to receive and
conclusively rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement and that all conditions
precedent to the execution and delivery of such amendment have been satisfied.
The Owner Trustee and the Indenture Trustee may, but shall not be obligated to,
enter into any such amendment which adversely affects the Owner Trustee’s or the
Indenture Trustee’s, as applicable, own rights, duties or immunities under this
Agreement. Furthermore, notwithstanding anything to the contrary herein, this
Agreement may not be amended in any way that would materially and adversely
affect the Owner Trustee’s, Indenture Trustee’s or Administrator’s rights,
privileges, indemnities, duties or obligations under this Agreement, the
Transaction Documents or otherwise without the prior written consent of such
party.

(e) Notwithstanding subsections (a) and (b) of this Section 7.1, this Agreement
may only be amended by the Servicer or the Issuer if (i) the Majority
Certificateholders or all of the Certificateholders, as the case may be, consent
to such amendment or (ii) such amendment shall

 

    18       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

not, as evidenced by an Officer’s Certificate of the Servicer or an Opinion of
Counsel delivered to the Indenture Trustee and the Owner Trustee materially and
adversely affect the interests of the Certificateholders. It will not be
necessary to obtain the consent of the Certificateholders to approve the
particular form of any proposed amendment or consent, but it will be sufficient
if such consent approves the substance thereof.

Section 7.2. Counterparts. This Agreement may be executed in any number of
counterparts (including by way of electronic or facsimile transmission), each of
which counterparts will be deemed to be an original, and all of which
counterparts will constitute but one and the same instrument.

Section 7.3. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING TO THE MAXIMUM
EXTENT PERMITTED BY LAW ALL OTHER CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

Section 7.4. Submission to Jurisdiction; Waiver of Jury Trial. Each of the
Parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or Proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or Proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or Proceeding in any such court or that such action or Proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or Proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 7.6 of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each Party hereto irrevocably
waives all right of trial by jury in any action, Proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

 

    19       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

Section 7.5. Headings and Cross-References. The various headings in this
Agreement are included for convenience only and will not affect the meaning or
interpretation of any provision of this Agreement.

Section 7.6. Notices. All demands, notices and communications hereunder shall be
in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile or electronic mail, and addressed in each case as
specified on Schedule I to the Sale Agreement or at such other address as shall
be designated in a written notice to the other parties hereto. Delivery shall
occur only upon receipt or reported tender of such communication by an officer
of the recipient entitled to receive such notices located at the address of such
recipient for notices hereunder and, with respect to delivery via electronic
mail, upon confirmation from the recipient that such notice has been received.

Section 7.7. Severability of Provisions. If any one or more of the covenants,
agreements, provisions, or terms of this Agreement will be for any reason
whatsoever held invalid, then such covenants, agreements, provisions, or terms
will be deemed severable from the remaining covenants, agreements, provisions,
or terms of this Agreement and will in no way affect the validity or
enforceability of the other provisions of this Agreement.

Section 7.8. Further Assurances. The Servicer agrees to do and perform, from
time to time, any and all acts and to execute any and all further instruments
required or reasonably requested by the Issuer more fully to effect the purposes
of this Agreement, including, without limitation, the execution of any financing
statements or continuation statements relating to the Receivables for filing
under the provisions of the UCC of any applicable jurisdiction.

Section 7.9. Waivers. No failure or delay on the part of the Servicer, the
Issuer or the Indenture Trustee in exercising any power or right hereunder (to
the extent such Person has any power or right hereunder) shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right. No notice to or demand on any Party hereto in any case
shall entitle it to any notice or demand in similar or other circumstances. No
waiver or approval by any Party hereto under this Agreement shall, except as may
otherwise be stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval under this Agreement shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.

Section 7.10. Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

Section 7.11. Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the Parties hereto, the Noteholders and the
Certificateholders and their respective successors and permitted assigns and the
Owner Trustee shall be an express third party beneficiary hereof and may enforce
the provisions hereof as if it were a party hereto. Except as otherwise provided
in this Section, no other Person will have any right hereunder.

 

    20       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

Section 7.12. Nonpetition Covenant. Each Party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such Party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any Party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence, or join with any other Person in commencing or institute with any
other Person, any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction. This Section shall survive the
termination of this Agreement.

Section 7.13. Limitation of Liability. Notwithstanding anything contained herein
to the contrary, this Agreement has been executed and delivered by Wilmington
Trust, National Association, not in its individual capacity but solely as Owner
Trustee, and in no event shall it have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or under the Notes or any of the other Transaction Documents or in any of the
certificates, notices or agreements delivered pursuant thereto, as to all of
which recourse shall be had solely to the assets of the Issuer. Under no
circumstances shall the Owner Trustee be personally liable for the payment of
any indebtedness or expense of the Issuer or be liable for the breach or failure
of any obligations, representation, warranty or covenant made or undertaken by
the Issuer under the Transaction Documents.

Section 7.14. Regulation AB. The Servicer shall cooperate fully with the
Depositor and the Issuer to deliver to the Depositor and the Issuer (including
any of its assignees or designees) any and all statements, reports,
certifications, records and any other information necessary in the good faith
determination of the Depositor or the Issuer to permit the Depositor to comply
with the provisions of Regulation AB and its reporting obligations under the
Exchange Act, together with such disclosures relating to the Servicer and the
Receivables, or the servicing of the Receivables, reasonably believed by the
Depositor to be necessary in order to effect such compliance.

Section 7.15. Information to Be Provided by the Indenture Trustee.

(a) So long as the Depositor is filing reports under the Exchange Act with
respect to the Issuer, the Indenture Trustee shall (i) on or before the fifth
Business Day of each month, notify the Depositor, in writing, of any Form 10-D
Disclosure Item with respect to the Indenture Trustee, together with a
description of any such Form 10-D Disclosure Item in form and substance
reasonably satisfactory to the Depositor; provided, however, that the Indenture
Trustee shall not be required to provide such information in the event that
there has been no change to the information previously provided by the Indenture
Trustee to Depositor, and (ii) as promptly as practicable following notice to or
discovery by a Responsible Officer of the Indenture Trustee of any changes to
such information, provide to the Depositor, in writing, such updated
information.

 

    21       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

(b) As soon as available but no later than March 15 of each calendar year for so
long as the Depositor is filing reports with respect to the Issuer under the
Exchange Act, commencing in 2013, the Indenture Trustee shall:

(i) deliver to the Depositor a report regarding the Indenture Trustee’s
assessment of compliance with the Servicing Criteria during the immediately
preceding calendar year, as required under paragraph (b) of Rule 13a-18, Rule
15d-18 of the Exchange Act and Item 1122 of Regulation AB. Such report shall be
signed by an authorized officer of the Indenture Trustee, and shall address each
of the Servicing Criteria specified in Exhibit B or such other criteria as
mutually agreed upon by the Depositor and the Indenture Trustee;

(ii) cause a firm of registered public accountants that is qualified and
independent with the meaning of Rule 2-01 of Regulation S-X under the Securities
Act to deliver a report for inclusion in the Issuer’s filing of Exchange Act
Form 10-K that attests to, and reports on, the assessment of compliance made by
the Indenture Trustee and delivered to the Depositor pursuant to the preceding
paragraph. Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act;

(iii) deliver to the Depositor and any other Person that will be responsible for
signing the certification (a “Sarbanes Certification”) required by Rules
13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of the
Sarbanes-Oxley Act) on behalf of the Issuer or the Depositor substantially in
the form attached hereto as Exhibit C or such form as mutually agreed upon by
the Depositor and the Indenture Trustee; and

(iv) notify the Depositor in writing of any affiliations or relationships (as
described in Item 1119 of Regulation AB) between the Indenture Trustee and any
Item 1119 Party, provided, that no such notification need be made if the
affiliations or relationships are unchanged from those provided in the
notification in the prior calendar year.

The Indenture Trustee acknowledges that the parties identified in clause
(iii) above may rely on the certification provided by the Indenture Trustee
pursuant to such clause in signing a Sarbanes Certification and filing such with
the Commission.

(c) The Indenture Trustee hereby acknowledges and agrees that it shall perform
its covenants set forth in the Memorandum of Understanding between U.S. Bank
National Association and BANA, dated as of December 8, 2011, as amended,
modified or otherwise supplemented from time to time.

Section 7.16. Form 8-K Filings. So long as the Depositor is filing Exchange Act
Reports with respect to the Issuer, the Indenture Trustee shall promptly notify
the Depositor, but in no event later than two (2) Business Days after the
Indenture Trustee had actual knowledge of

 

    22       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

its occurrence, of any Reportable Event of which a Responsible Officer of the
Indenture Trustee has actual knowledge (other than a Reportable Event described
in clause (a) or (b) of the definition thereof as to which the Depositor or the
Servicer has actual knowledge). The Indenture Trustee shall be deemed to have
actual knowledge of any such event to the extent that it relates to the
Indenture Trustee or any action or failure to act by the Indenture Trustee.

Section 7.17. Indemnification. U.S. Bank National Association shall indemnify
the Depositor and shall hold the Depositor harmless from and against any losses,
damages, penalties, fines, forfeitures, legal fees and expenses and related
costs, judgments, and any other costs, fees and expenses that the Depositor may
sustain arising out of or based upon:

(a)(A) any untrue statement of a material fact contained or alleged to be
contained in the Servicing Criteria assessment and any other information
required to be provided by U.S. Bank National Association to the Depositor under
Sections 7.15 (excluding clause (b)(ii) of Section 7.15) or 7.16 (such
information, the “Provided Information”), or (B) the omission or alleged
omission to state in the Provided Information a material fact required to be
stated in the Provided Information, or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, by way of clarification, that clause (B) of this paragraph
shall be construed solely by reference to the related information and not to any
other information communicated in connection with a sale or purchase of
securities, without regard to whether the Provided Information or any portion
thereof is presented together with or separately from such other information; or

(b) any failure by U.S. Bank National Association to deliver any Servicing
Criteria assessment, information, report, certification, accountants’ letter or
other material when and as required under Sections 7.15 and 7.16; provided,
however, for the avoidance of doubt, this provision shall exclude the
accountants’ report described in clause (b)(ii) of Section 7.15.

(c) In the case of any failure of performance described in clauses (a) and
(b) of this Section, U.S. Bank National Association shall promptly reimburse the
Depositor for all costs reasonably incurred in order to obtain the information,
report, certification, accountants’ letter (which shall not include the
accountants’ report described in clause (b)(ii) of Section 7.15) or other
material not delivered as required by U.S. Bank National Association.

Notwithstanding anything to the contrary contained herein, in no event shall
U.S. Bank National Association be liable for special, indirect or consequential
damages of any kind whatsoever, including but not limited to lost profits, even
if U.S. Bank National Association has been advised of the likelihood of such
loss or damage and regardless of the form of action.

Section 7.18. Not applicable to BANA in other Capacities. Nothing in this
Agreement shall affect any obligations BANA may have in any other capacity.

[signature page follows]

 

    23       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

The Parties have caused this Servicing Agreement to be executed by their
respective duly authorized officers as of the date and year first above written.

 

BANK OF AMERICA,
NATIONAL ASSOCIATION,
as Servicer and Custodian By:     Name:   Keith W. Landis Title:   Vice
President BANK OF AMERICA AUTO TRUST 2012-1,
as Issuer By:   WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual
capacity but solely as Owner Trustee By:     Name:   Title:   U.S. BANK NATIONAL
ASSOCIATION,
as Indenture Trustee By:     Name:   Title:  

 

    S-1       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF MONTHLY SERVICER REPORT

Attached

 

    A-1       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

[SAMPLE DATA]

 

XX/XX/XX    BAC REFERENCE REGISTRY SUMMARY REPORT – POOL# xxxx      PAGE        
X       AS OF MONTH-END XXX XXXX      

 

CO.    TOTAL CURRENT
PRIN. BALANCE    TOTAL CURRENT
FLAT AMOUNT    TOTAL CURRENT
W/D AMOUNT    TOTAL NET
PRINCIPAL    NUM OF
ACCTS

XXX

   XXX,XXX.XX    XX,XXX.XX    XX,XXX.XX    XXX,XXX.XX                    XXX

XXX

   X,XXX,XXX.XX    XXX,XXX.XX    XX,XXX.XX    X,XXX,XXX.XX    XXX   
X,XXX,XXX.XX    XXX,XXX.XX    XX,XXX.XX    X,XXX,XXX.XX    XXX

****************************************************

 

LOAN RATE

   -    WEIGHTED AVERAGE    =      X.XXX   

REM. TERM

   -    WEIGHTED AVERAGE    =      XX.XX   

FICO SCORE

   -    WEIGHTED AVERAGE    =      XXX.XX   

****************************************************



--------------------------------------------------------------------------------

[SAMPLE DATA]

 

BANK

     XX        

            ADVANCED LOAN SYSTEM

     *AMRXXXIV *       PAGE NO                                     X

BRANCH

     XXX              WEDNESDAY         PROCESS DATE XX/XX/XX             
SECURITIZATION PORTFOLIO STATISTICS      *AMXX XXX *       PROCESS THRU
XX/XX/XX                     CURRENT DATE XX/XX/XX   

POOL NUMBER xxxx

    

PERIOD ENDING XX/XX/XX

        

AUTO SECURITIZATION

             

PORTFOLIO INFORMATION

 

ORIGINAL PRINCIPAL BALANCE

     XXX,XXX.XX     

NUMBER OF CONTRACTS THIS PERIOD END

     XXX      

BEGINNING PERIOD PRINCIPAL BAL

     XXX,XXX.XX     

BEGINNING PERIOD POOL FACTOR

     XXX.XXXXXXX      

ENDING PERIOD PRINCIPAL BAL

     XXX,XXX.XX     

ENDING PERIOD POOL FACTOR

     XX.XXXXXXX      

PASS THRU PRINCIPAL

     X,XXX.XX     

SERVICING FEE

     X.XX      

PASS THRU INTEREST

     X.XX     

NUMBER OF CONTRACTS BOUGHT BACK

     X      

DISTRIBUTION AMOUNT

     X,XXX,XXX.XX -   

AMOUNT OF CONTRACTS BOUGHT BACK

     X.XX      

SCHEDULED PYMT INT DIFFERENCE

     X.XX     

DAYS IN PERIOD

     X      

CURRENT UNEARNED INTEREST

     X.XX                 PER UNIT INFORMATION      

NUMBER OF UNITS

     .XXXXX     

ACCRUED INTEREST PAYMENTS

     X.XX      

PRINCIPAL OUTSTANDING

     X.XX     

SERVICING FEE

     X.XX      

PASS THRU PRINCIPAL

     X.XX     

DISTRUBUTION AMOUNT

     X.XX      

PASS THRU INTEREST

     X.XX                 WEIGHTED AVERAGES      

LOAN RATE

     X.XXXXXXX     

REM TERM

     XX.XXXXXXX      

DEALER BUY RATE

     X.XXXXXXX           

 

DAYS PAST DUE

    
  NUMBER OF
CONTRACTS   
       
  PERCENT OF
TOTAL NBR   
     

AMOUNT

PAST DUE

    
  PERCENT OF
PAYOFF AMT   
       
  PRINCIPAL
OUTSTANDING   
     

30 - 59

     XX         XX.XXXXX      

XX,XXX.XX

     X.XXX         XXX,XXX.XX      

60 - 89

     XX         XX.XXXXX      

XX,XXX.XX

     X.XXX         XX,XXX.XX      

  90 - 119

     X         X.XXXXX      

XX,XXX.XX

     X.XXX         XX,XXX.XX      

120 - 149

     X         X.XXXXX      

X,XXX.XX

     X.XXX         XX,XXX.XX      

150 - 179

     X         X.XXXXX      

XXX.XX

     X.XXX         X,XXX.XX      

180 AND OVER

     X         X.XXXXX      

X.XX

     X.XXX         X.XX      

TOTALS

     XXX         X.XXXXX      

XX,XXX.XX

     X.XXX         XXX,XXX.XX      

 

ORIGINAL AMT FINANCED:

       

ORIGINAL TERM (MONTHS):

     

LOWEST ORIG AMT FIN

     X,XXX.XX        

WTD AVG ORIG TERM

   XX.XXXXXXX   

HIGHEST ORIG AMT FIN

     XX,XXX.XX        

SHORTEST ORIG TERM

   XX.XXXX   



--------------------------------------------------------------------------------

[SAMPLE DATA]

 

BANK

     XX                           ADVANCED LOAN SYSTEM    *AMRXXXIV*   PAGE NO
     XX   

BRANCH

     XXX       PROCESS DATE XX/XX/XX    *AM01 XXX*   PROCESS THRU XX/XX/XX      
                       ADDITIONAL SECURITIZATION TOTALS     
CURRENT DATE XX/XX/XX   

POOL NUMBER            00xxxx            AUTO SECURITIZATION

 

     NUMBER         TODAY         NUMBER         MONTH TODAY   

REGULAR PRINCIPAL PAID

        XXX.XX            X,XXX.XX   

REGULAR INTEREST PAID

        XX.XX            XX.XX   

ADDITIONAL PRINCIPAL PAID

     X         X.XX         X         XXX.XX   

PAID OFF PRINCIPAL

     X         XX.XX         X         X,XXX.XX   

PAID OFF INTEREST

        X.XX            XXX.X       

PAID OFF SCHED PMTS

        XX.XX            XXX.X       

CHARGED OFF PRINCIPAL

     X         XXX.XX         X         X,XXX.XX   

CHARGED OFF INTEREST

        X.XX            X.XX   

CHARGED OFF SCHED PMTS

        X.XX            X.XX   

CHARGE OFF RECOVERIES

        X.XX            X.XX   

REPURCHASED PRINCIPAL

     X         X.XX         X         X.XX   

REPURCHASED INTEREST

        X.XX            X.XX   

REPURCHASED SCHED PMTS

        X.XX            XXX       

INTEREST ADVANCED

        X,XXX.XX            X,XXX.XX   

INTEREST ADVANCED RECOVERIES (PMTS)

        X.XX            X.XX   

INTEREST ADVANCED RECOVERIES (CHOFF)

        X.XX            X.XX   

NET PRINCIPAL ADJUSTMENTS

        X.XX            X.XX   

NET INTEREST ADJUSTMENTS

        X.XX            X.XX   

SOLD PRINCIPAL

     X         X.XX         X         X.XX   

TRANSACTION COUNT

     XXX               X.XX   

INTEREST ADVANCES

     X            

 



--------------------------------------------------------------------------------

EXHIBIT B

SERVICING CRITERIA TO BE ADDRESSED IN

INDENTURE TRUSTEE’S ASSESSMENT OF COMPLIANCE

The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a minimum, the criteria identified as below as “Applicable Servicing
Criteria”:

 

Servicing Criteria

   Applicable
Servicing Criteria

Reference

  

Criteria

        General Servicing Considerations   

1122(d)(1)(i)

   Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.   
x

1122(d)(1)(ii)

   If any material servicing activities are outsourced to third parties,
policies and procedures are instituted to monitor the third party’s performance
and compliance with such servicing activities.    x

1122(d)(1)(iii)

   Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.   

1122(d)(1)(iv)

   A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.    x    Cash Collection and Administration   

1122(d)(2)(i)

   Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.    x

1122(d)(2)(ii)

   Disbursements made via wire transfer on behalf of an obligor or to an
investor are made only by authorized personnel.    x

1122(d)(2)(iii)

   Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.    x

1122(d)(2)(iv)

   The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.    x

1122(d)(2)(v)

   Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.    x

1122(d)(2)(vi)

   Unissued checks are safeguarded so as to prevent unauthorized access.    x

1122(d)(2)(vii)

   Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate; (B)
prepared within 30 calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.    x

 

    B-1       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

Servicing Criteria

   Applicable
Servicing Criteria

Reference

  

Criteria

        Investor Remittances and Reporting   

1122(d)(3)(i)

   Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.    x

1122(d)(3)(ii)

   Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.    x

1122(d)(3)(iii)

   Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.    x

1122(d)(3)(iv)

   Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.    x    Pool
Asset Administration   

1122(d)(4)(i)

   Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.   

1122(d)(4)(ii)

   Pool assets and related documents are safeguarded as required by the
transaction agreements   

1122(d)(4)(iii)

   Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.    x

1122(d)(4)(iv)

   Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related asset pool
documents.   

1122(d)(4)(v)

   The Servicer’s records regarding the accounts and the accounts agree with the
Servicer’s records with respect to an obligor’s unpaid principal balance.   

1122(d)(4)(vi)

   Changes with respect to the terms or status of an obligor’s account (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.   

1122(d)(4)(vii)

   Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.   

1122(d)(4)(viii)

   Records documenting collection efforts are maintained during the period a
pool asset is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent pool assets including, for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary
(e.g., illness or unemployment).   

1122(d)(4)(ix)

   Adjustments to interest rates or rates of return for pool assets with
variable rates are computed based on the related pool asset documents.   

 

    B-2       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

Servicing Criteria

   Applicable
Servicing Criteria

Reference

  

Criteria

    

1122(d)(4)(x)

   Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s Account documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable Account documents and state laws; and (C) such funds
are returned to the obligor within 30 calendar days of full repayment of the
related Accounts, or such other number of days specified in the transaction
agreements.   

1122(d)(4)(xi)

   Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.   

1122(d)(4)(xii)

   Any late payment penalties in connection with any payment to be made on
behalf of an obligor are paid from the servicer’s funds and not charged to the
obligor, unless the late payment was due to the obligor’s error or omission.   

1122(d)(4)(xiii)

   Disbursements made on behalf of an obligor are posted within two business
days to the obligor’s records maintained by the servicer, or such other number
of days specified in the transaction agreements.   

1122(d)(4)(xiv)

   Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   

1122(d)(4)(xv)

   Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.    x

 

    B-3       Servicing Agreement (BAAT 2012-1)



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

 

  Re: BANK OF AMERICA AUTO TRUST 2012-1

U.S. Bank National Association, not in its individual capacity but solely as
indenture trustee (the “Indenture Trustee”), certifies to Bank of America Auto
Receivables Securitization, LLC (the “Depositor”), and its officers, with the
knowledge and intent that they will rely upon this certification, that:

(1) It has reviewed the report on assessment of the Indenture Trustee’s
compliance (the “Servicing Assessment”) that was delivered by the Indenture
Trustee to the Depositor pursuant to Section 7.15 of the Servicing Agreement
(the “Agreement”), dated as of April 18, 2012 by and between the Issuer, the
Indenture Trustee and Bank of America, National Association (collectively, the
“Indenture Trustee Information”);

(2) To the best of its knowledge, the Servicing Assessment, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicing Assessment; and

(3) To the best of its knowledge, all of the Provided Information (as defined in
Section 7.17 of the Agreement) required to be provided by the Indenture Trustee
under the Agreement has been provided to the Depositor.

 

    U.S. Bank National Association,
not in its individual capacity
but solely as Indenture Trustee Date:          By:           Name:        
Title:  

 

    C-1       Servicing Agreement (BAAT 2012-1)